
	
		I
		112th CONGRESS
		1st Session
		H. R. 2616
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the safety of United States aviation and
		  the suppression of terrorism.
	
	
		1.Short titleThis Act may be cited as the
			 Anti-Terrorism Act of
			 2011.
		2.Aviation safety
			 and suppression of terrorismNotwithstanding any other provision of law,
			 no department or agency of the Federal Government shall prohibit any pilot,
			 copilot, or navigator of an aircraft, or any law enforcement personnel
			 specifically detailed for the protection of that aircraft, from carrying a
			 firearm.
		
